DETAILED ACTION
This action is in response to the initial filing of Application no. 16673042 on 11/04//2019.
Claims 8 – 14 are pending in this application, with claims 8, 11 and 12 being independent.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejection, the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The claim mapping is as followings.

Current Application

8. (New) A decoding method in a multichannel audio system comprising 

9. (New) The method of claim 8, wherein M is at least 4.

10. (New) The method of claim 8, wherein N is at least 4.

11. (New) A computer program product comprising a non-transitory computer-readable medium with instructions for performing 

12. (New) A decoding apparatus in a multichannel audio system comprising M audio channels, wherein M is at least 3, the apparatus comprising: a receiver that receives M input audio channels; N stereo decoders, wherein N is at least 2; and an outputter, wherein a first stereo decoder of the N stereo decoders subjects a first pair audio channels, from the M input audio channels, to a first stereo decoding, and obtains two stereo decoded audio channels, wherein the stereo decoded audio channels obtained from the first stereo decoding form, together with M-2 of the input audio channels not included in the first pair of audio channels, a first set of M audio channels, wherein, for each integer n from 2 to N, an nth stereo decoder of the N stereo decoders subjects an nth pair of audio channels, from an (n-1)th set of M audio channels, to an nth stereo decoding, and obtains two stereo decoded audio channels, wherein the stereo decoded audio channels obtained from the nth stereo decoding form, together with M-2 of the audio channels from the (n-1)th set of M audio channels not included in the nth pair of audio channels, an nth set of M audio channels, wherein the outputter outputs the Nth set of M audio channels.



14. (New) The decoding apparatus of claim 12, wherein N is at leas


1.  A decoding method in a multichannel audio system comprising at 
and a second pair of input audio channels distinct from the first pair of input audio channels;  subjecting the first pair of input audio channels to a first 
stereo decoding;  subjecting the second pair of input audio channels to a second stereo decoding;  subjecting a first audio channel resulting from the first stereo decoding and a first audio channel resulting from the second stereo decoding to a third stereo decoding so as to obtain a first pair of 
output audio channels;  subjecting an audio channel associated with a second audio channel resulting from the first stereo decoding and a second audio channel resulting from the second stereo decoding to a fourth stereo decoding so as to obtain a second pair of output audio channels distinct from the first pair of output audio channels, wherein the audio channel associated with a second channel resulting from the first stereo decoding is the second audio channel resulting from the first stereo decoding or an audio channel resulting 
from a fifth stereo decoding of a fifth input audio channel and the second audio channel resulting from the first stereo decoding;  and output of the first and 
one frequency band and at least one time frame, a weighted or non-weighted sum 
of the two audio channels subjected to the respective stereo decoding and a 
weighted or non-weighted difference between the two audio channels subjected to 
the respective stereo decoding. 
 
 
    
    14.  A computer program product comprising a non-transitory 
computer-readable medium with instructions for performing the method of claim 
1. 
 
 15.  A decoding device in a multichannel audio system comprising at least four audio channels, comprising: a receiver that receives a first pair of input 
audio channels and a second pair of input audio channels distinct from the first pair of input audio channels;  a first stereo decoder that subjects the 
first pair of input audio channels to a first stereo decoding;  a second stereo decoder that subjects the second pair of input audio channels to a second 

from the second stereo decoding to a third stereo decoding and obtains a first pair of output audio channels;  a fourth stereo decoder that subjects an audio 
channel associated with the second audio channel resulting from the first stereo decoding and a second audio channel resulting from the second stereo 
decoding to a fourth stereo decoding, and obtains a second pair of output audio 
channels distinct from the first pair of output audio channels, wherein the audio channel associated with a second channel resulting from the first stereo decoding is the second audio channel resulting from the first stereo decoding 
or an audio channel resulting from a fifth stereo decoding of a fifth input audio channel and the second audio channel resulting from the first stereo 
decoding;  and an outputter that outputs the first and the second pair of 
output audio channels, wherein at least two of the first, second, third and fourth stereo decoding include forming, for at least one frequency band and at 
least one time frame, a weighted or non-
subjected to the respective stereo decoding and a weighted or non-weighted difference between the two audio channels subjected to the respective stereo 
decoding. 
 
   
   



  1.  A decoding method in a multichannel audio system comprising M 
audio channels;  subjecting a first pair of audio channels, from the M input audio channels, to a first stereo decoding so as to obtain two stereo decoded audio channels, wherein the stereo decoded audio channels obtained from the first stereo decoding form, together with M-2 of the input audio channels not 
included in the first pair of audio channels, a first set of M audio channels;  and for each integer n from 2 to N, wherein N is at least 2: subjecting an nth pair of audio channels, from the (n-1)th set of M audio channels, to an nth stereo decoding so as to obtain two stereo decoded audio channels, wherein the stereo decoded audio channels obtained from the nth stereo decoding form, together with M-2 of the audio channels from the (n-1)th set of M audio  channels not included in the nth pair of audio channels, an nth set of M audio channels, the method further comprising: outputting the Nth set of M audio channels, wherein at least one of the pairs of audio channels subjected to 
stereo decoding includes an audio channel resulting from one of the stereo decodings, and wherein at least two of the stereo decodings include forming, for at least one frequency band and at least one time frame, linear combinations of the 
 
3.  The method of claim 1, wherein M is at least 4. 
 
4.  The method of claim 1, wherein N is at least 4. 
 

 
 9.  A computer program product comprising a non-transitory 
computer-readable medium with instructions for performing a decoding method, the method comprising: receiving M input audio channels, wherein M is at least 3;  subjecting a first pair of audio channels, from the M input audio channels, to a first stereo decoding so as to obtain two stereo decoded audio channels, wherein the stereo decoded audio channels obtained from the first stereo decoding form, together with M-2 of the input audio channels not included in the first pair of audio channels, a first set of M audio channels;  and for each integer n from 2 to N, wherein N is at least 2: subjecting an nth pair of audio channels, from the (n-1)th set of M audio channels, to an nth stereo 
decoding so as to obtain two stereo decoded audio channels, wherein the stereo decoded audio channels obtained from the nth stereo decoding form, together with M-2 of the audio channels from the (n-1)th set of M audio channels not 

at least one of the pairs of audio channels subjected to stereo decoding includes an audio channel resulting from one of the stereo decodings, and wherein at least two of the stereo decodings include forming, for at least one frequency band and at least one time frame, linear combinations of the two 
audio channels subjected to the respective stereo decoding. 
 
10.  A decoding device in a multichannel audio system comprising M audio channels, wherein M is at least 3, the device comprising: a receiver that 
receives M input audio channels;  N stereo decoders, wherein N is at least 2;  and an output, wherein a first stereo decoder of the N stereo decoders subjects a first pair audio channels, from the M input audio channels, to a first stereo decoding, and obtains two stereo decoded audio channels, wherein the stereo 
decoded audio channels obtained from the first stereo decoding form, together with M-2 of the input audio channels not included in the first pair of audio channels, a first set of M audio channels, wherein, for each integer n from 2 to N, an nth stereo decoder of the N 
audio channels, from the (n-1)th set of M audio channels, to an nth stereo decoding, and obtains two stereo decoded audio channels, wherein the stereo decoded audio channels obtained from the nth stereo decoding form, together 
with M-2 of the audio channels from the (n-1)th set of M audio channels not included in the nth pair of audio channels, an nth set of M audio channels, wherein the outputter outputs the Nth set of M audio channels, wherein at least 
one of the pairs of audio channels subjected to stereo decoding includes an audio channel resulting from one of the stereo decodings, and wherein at least two of the stereo decodings include forming, for at least one frequency band 
and at least one time frame, linear combinations of the two audio channels subjected to the respective stereo decoding. 
 



1.  A decoding method in a multichannel audio system, the method comprising: 
 

3.  The method of claim 1, wherein M is at least 4. 
 
4.  The method of claim 1, wherein N is at least 4. 
 
5.  A computer program product comprising a non-transitory computer-readable medium with instructions for performing a decoding method, the method comprising: receiving M input audio channels;  for an integer n, 
wherein n has a value of 2 to N, wherein N is at least 2: stereo decoding an nth pair of audio channels, wherein the nth pair of audio channels are part of 
a (n-1)th set of the M input audio channels, to obtain an nth pair of stereo decoded audio channels, wherein the stereo decoded audio channels obtained from the stereo decoding 
wherein the stereo decoding include forming, for at least one frequency band and at least one time frame, linear combinations of the (n-1)th pair of audio channels subjected to the respective stereo decoding. 
 
6.  A decoding device in a multichannel audio system, the device comprising: a receiver that receives M input audio channels;  N stereo decoders, wherein N is at least 2;  and an outputter, wherein, for an integer n, an nth stereo decoder of the N stereo decoders decodes an nth pair of audio 
channels, wherein the nth pair of audio channels are part of a (n-1)th set of the M input audio channels, to obtain an nth pair of stereo decoded audio channels, wherein the stereo decoded audio channels obtained from the stereo decoding are part of an nth set of the M input audio channels, wherein the 
stereo decoding include forming, for at least one frequency band and at least one time frame, linear combinations of the (n-1)th pair of audio channels subjected to the respective stereo decoding, and wherein the outputter outputs 
the Nth set of the M input audio channels. 
 




Claims 8 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 15 of US 9,761,231. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claims 8 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9 and 10 of U.S. Patent No. 10,083,701. Although the claims at issue are not identical, they are not patentably distinct from each other.
As shown above, the limitations recited in claims 8-14 of the current application are anticipated by the limitations recited in claims 1, 3, 4, 9 and 10 of US 10,083,701. Therefore, claims 8- 14 of the current application and claims 1, 3, 4, 9 and 10 of US 10,083,701 are obvious variants.

Claims 8 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 – 6 of US 10,497,377 in view of claims 1, 3, 4 , 9 and 10 of U.S. Patent No. 10,083,701. Although the claims at issue are not identical, they are not patentably distinct from each other.
As shown above, the limitations of  claims 8-14 of the current application are recited by a the limitations recited by claims 1 and 3 – 6 of US 10,497,377 in combination with the limitations recited by claims 1, 3, 4, 9 and 10 of US 10,083,701. Therefore, claims 8- 14 of the current application are obvious variants of claims 1 and 3 – 6 of US 10,497,377 in view of claims 1, 3, 4, 9 and 10 of US 10,083,701.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver that receives M input audio channels” and “the outputter outputs the Nth set of M channels” in claims 12 – 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SONIA L GAY/Primary Examiner, Art Unit 2657